Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11, 13-17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the submitted art, Toshiba (JP 2000-216815 A).
Claim 1, Toshiba discloses a communication system (a system for communicating signals between communication devices 10 and 11, see paragraph 0014, Fig. 1) comprising:
a transmission apparatus that transmits data via a plurality of communication lines (communication device 10 for transmitting signals via plurality of respective lines, see paragraph 0014, Fig. 1); and

a quality of service (QoS) module that generates information regarding QoS of the plurality communication lines (a line monitoring unit for monitoring the occurrence of retransmission on a line, see paragraphs 0027);
a load balancer that designates assignment of the data to the communication lines on a basis at least of the information regarding QoS (the packet dividing unit for dividing the packet into the number of lines in which no retransmission occurs, see paragraph 0027); and 
a caster that allocates and transmits the assigned communication lines on a basis of an instruction from the QoS module (the packet dividing unit allows the generated short packet to be allocated and divided to a line where no retransmission occurs, see paragraph 0027).

Claim 2, Toshiba discloses the communication system according to wherein the information regarding QoS include indicating a communication rate of each of communication lines (estimates the effective communication rate of each transmission line, see paragraph 0020).

 	Claim 3, Toshiba discloses the communication system according to wherein the information regarding QoS include evaluation index that designates whether or the communication line is available (the packet is divided into N-M, where M is the number of 

Claim 4, Toshiba discloses the communication system according to claim 1, wherein the QoS module determines whether or not assignment of the data to each of the communication lines is allowed on a basis of the information regarding QoS (line monitoring unit determines whether or not a new retransmission occurs in each of the lines and the short packet is allocated to a line where no retransmission occurs, see paragraph 0027),

Claim 5, Toshiba discloses the communication system according to claim 4, wherein the QoS module concludes to resume assignment of the data to one of the communication lines determined that assignment of the data is not allowed, on a basis of a result of multiplexing transmission of a packet to the one of the communication lines (line monitoring unit allows the short packet to be allocated to a line where no retransmission occurs based on determining whether or not a new retransmission occurs in each of the lines, see paragraph 0027).

Claim 11, Toshiba discloses the communication system according to claim 1, wherein the load balancer designates assignment of the data to a plurality of the communication lines on a basis of at least one of the information regarding QoS (the packet dividing unit allows the short packet to be allocated to a line where no retransmission occurs based on determining whether or 

Claim 13, Toshiba discloses the communication system according to claim 12, wherein the assignment information includes information indicating an assignment status of past data older than the data, to the communication lines (monitoring the occurrence of retransmission of a packet on the line, see paragraph 0027).

Claim 14, Toshiba discloses the communication system according to claim 1, wherein the QoS module determines whether or not retransmission of at least a part of the data is necessary (a line monitoring unit for monitoring the occurrence of retransmission on a line, see paragraph 0027), and the caster retransmits the at least a part of the data in a case where it is determined that the retransmission is necessary (once retransmission occurs on a certain line, the packet is divided into the number of lines in which no retransmission occurs, see paragraph 0027).

Claim 15, Toshiba discloses the communication system according to claim 14, wherein the caster retransmits the at least a part of the data by switching the communication lines (once retransmission occurs on a certain line, the packet is divided into the number of lines in which no retransmission occurs, see paragraph 0027).



Claim 17, Toshiba discloses the communication system according to claim 1, wherein the communication lines include a wireless communication line, communication system according to claim 1 (data communication via a plurality of wireless lines, see paragraph 0029).

Claim 20, Toshiba discloses a transmission apparatus (communication device 10, see paragraph 0014, Fig. 1) comprising:
a quality of service (QoS) module that generates information regarding QoS of the plurality communication lines (a line monitoring unit for monitoring the occurrence of retransmission on a line, see paragraphs 0027);
a load balancer that designates assignment of the data to the communication lines on a basis at least of the information regarding QoS (the packet dividing unit for dividing the packet into the number of lines in which no retransmission occurs, see paragraph 0027); and 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Toshiba (JP 2000-216815 A) in view of Kandagadla et al. (US Publication 2017/0171895 A1).

Regarding Claim 6, Toshiba discloses the communication system according to claim 5.
Toshiba may not explicitly show “the QoS module estimates a bandwidth of one of the communication lines determined that assignment of the data is not allowed, by multiplexing transmission of the packet, and, in a case where the estimated bandwidth of the one of the 

However, Kandagadla teaches “QoS module estimates a bandwidth of one of the communication lines determined that assignment of the data is not allowed, by multiplexing transmission of the packet, and, in a case where the estimated bandwidth of the one of the communication lines exceeds a predetermined threshold value, concludes to resume assignment of the data to the one of the communication lines (if the volume of data traffic exceeds the threshold bandwidth, then data traffic may be offloaded from the WLAN onto a direct link, see block 740, paragraphs 0071, 0081, Fig. 7). The bandwidth consumption continues to be monitored in block 710, and if the monitored bandwidth consumption is not less than the threshold in block 720, the direct link established between the stations will be disabled in block 725 and the communications will be maintained through the WLAN again, see paragraphs 0082, 0037, Fig. 7).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication system of Toshiba to include “data includes moving image data” as taught by Kandagadla so that it would be more efficient to maintain all communication all communications between stations on the WLAN as long as available bandwidth of the WLAN exceeds a threshold (see paragraph 0037).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Toshiba (JP 2000-216815 A) in view of Tsuboi et al. (US Publication 2010/0329272 A1).


Toshiba may not explicitly show “the assignment information includes information indicating an assignment status of a piece of the data having a larger data amount than the other pieces of the data, to the communication lines.”
However, Tsuboi teaches “the assignment information includes information indicating an assignment status of a piece of the data having a larger data amount than the other pieces of the data, to the communication lines (data having an amount that cannot be included in one frame to be assigned an ID to be processed in a second processing route, see paragraph 0130).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication system of Toshiba to include “data includes moving image data” as taught by Tsuboi so that it would allow data having an amount that cannot be included in one frame to be assigned an ID to be processed in a second processing route while the other data is assigned an ID to be processed in the first processing route (see paragraph 0130).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiba (JP 2000-216815 A) in view of Choe (US Publication 2004/0168204 A1).
Claim 18, Toshiba discloses the communication system according to claim 1.
Toshiba may not explicitly show “data includes moving image data.”
However, Choe teaches “data includes moving image data (real-time moving image data, see abstract, paragraph 0037).”


Claim 19, Toshiba discloses the communication system according to claim 18.
Toshiba may not explicitly show “the transmission apparatus is configured as an imaging apparatus that captures a moving image and transmits the captured moving image in real time.”
However, Choe teaches “the transmission apparatus is configured as an imaging apparatus that captures a moving image and transmits the captured moving image in real time (moving image is real-time, and image data are read into packets and the packets are buffered in a packet buffer in the stream server before transmitting the image data, see abstract).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication system of Toshiba to include “the transmission apparatus is configured as an imaging apparatus that captures a moving image and transmits the captured moving image in real time” as taught by Choe so that it would allow transmitting real-time moving image data as packets from a video server to clients through different paths (see abstract).

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
In Claim 7, the communication system according to claim 1, wherein in a case where transmission of data via a first communication line is not completed by use time of the data in the reception apparatus, the QoS module determines whether or not transmission of the data via a second communication line is to be completed by the use time.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
a quality of service (QoS) module in claim 1,
a load balancer in claim 1,
a caster in claim 1, 
QoS module in claim 4,
QoS module in claim 5, 
QoS module in claim 6, 
QoS module in claim 7,
QoS module in claim 8,
QoS module in claim 9,

load balancer in claim 11, 
QoS module in claim 14,
the caster in claim 15,
the caster in claim 16,
a quality of service (QoS) module in claim 20,
a load balancer in claim 20,
a caster in claim 20.

 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471